NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  WEST VIEW RESEARCH, LLC, A CALIFORNIA
             CORPORATION,
             Plaintiff-Appellant

                           v.

  AUDI AG, VOLKSWAGEN AG, VOLKSWAGEN
   GROUP OF AMERICA, INC., DBA AUDI OF
 AMERICA, INC., HYUNDAI MOTOR COMPANY,
    LTD., HYUNDAI MOTOR AMERICA, INC.,
HYUNDAI MOTOR MANUFACTURING ALABAMA,
 LLC, NISSAN MOTOR COMPANY, LTD., NISSAN
 NORTH AMERICA, INC., TESLA MOTORS, INC.,
              Defendants-Appellees
             ______________________

      2016-1947, 2016-1948, 2016-1949, 2016-1951
               ______________________

   Appeals from the United States District Court for the
Southern District of California in Nos. 3:14-cv-02668-
CAB-WVG, 3:14-cv-02675-CAB-WVG, 3:14-cv-02677-CAB-
WVG, 3:14-cv-02679-CAB-WVG, Judge Cathy Ann
Bencivengo.
                ______________________

                Decided: April 19, 2017
                ______________________
2                      WEST VIEW RESEARCH, LLC   v. AUDI AG



   ADAM SPENCER GARSON, Gazdzinski & Associates, PC,
San Diego, CA, argued for plaintiff-appellant.

    GARLAND STEPHENS, Weil, Gotshal & Manges LLP,
Houston, TX, argued for all defendants-appellees. De-
fendant-appellee Tesla Motors, Inc. also represented by
AUDREY LYNN MANESS.

   MICHAEL LENNON, Andrews Kurth Kenyon LLP, New
York, NY, for defendants-appellees Audi AG, Volkswagen
AG, Volkswagen Group of America, Inc. Also represented
by SUSAN A. SMITH, Washington, DC; MICHAEL N.
ZACHARY, Palo Alto, CA.

    PAUL RICHARD STEADMAN, DLA Piper US LLP, Chica-
go, IL, for defendants-appellees Hyundai Motor Company,
Ltd., Hyundai Motor America, Inc., Hyundai Motor Manu-
facturing Alabama, LLC. Also represented by MATTHEW
D. SATCHWELL.

    REGINALD J. HILL, Jenner & Block LLP, Chicago, IL,
for defendants-appellees Nissan Motor Company, Ltd.,
Nissan North America, Inc. Also represented by PETER J.
BRENNAN, CHAD RAY; ADAM G. UNIKOWSKY, Washington,
DC.
                ______________________

    Before WALLACH, CHEN, and STOLL, Circuit Judges.
WALLACH, Circuit Judge.
    West View Research, LLC (“WVR”) appeals the U.S.
District Court for the Southern District of California’s
judgment on the pleadings holding certain claims (“the
WEST VIEW RESEARCH, LLC   v. AUDI AG                      3



Asserted Claims”) 1 of various patents (“the Patents-in-
Suit”) patent-ineligible under 35 U.S.C. § 101 (2006). See
In re W. View Research, LLC, Nos. 3:14-cv-2668-CAB-
WVG, 3:14-cv-2670-CAB-WVG, 3:14-cv-2675-CAB-WVG,
3:14-cv-2677-CAB-WVG, 3:14-cv-2679-CAB-WVG, 2016
WL 3247891, at *3 (S.D. Cal. Mar. 31, 2016) (granting
judgment on the pleadings for Audi AG, Volkswagen AG,
and Volkswagen Group of America, Inc. dba Audi of
America and entering final judgment); In re W. View
Research, LLC, Nos. 3:14-cv-2675-CAB-WVG, 3:14-cv-
2677-CAB-WVG, 3:14-cv-2679-CAB-WVG, 2015 WL
9685577, at *7 (S.D. Cal. Dec. 11, 2015) (granting judg-
ment on the pleadings for Tesla Motors, Inc.; Hyundai
Motor Company, Ltd., Hyundai Motor America, Inc., and
Hyundai Motor Manufacturing Alabama, LLC; and Nis-
san Motor Company, Ltd. and Nissan North America,
Inc.).
   WVR appeals. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(1) (2012). We affirm.




   1    The Asserted Claims refer to the following eighty-
one claims: claims 9–11, 13–15, 17–19, 22–24, 29, and 38
of U.S. Patent No. 8,065,156 (“the ’156 patent”); claims 1,
5, 9, 13, 20, 22, 25, and 27–30 of U.S. Patent No.
8,290,778; claims 1, 4, 6, 11, 17–19, 27, 30, and 32 of U.S.
Patent No. 8,296,146; claims 1, 12, 26, 34–35, 38, 49–50,
60, and 62 of U.S. Patent No. 8,712,777; claims 1, 3–4, 6,
8, 12, 22, 37, 42, 48, 75, and 77 of U.S. Patent No.
8,719,037; claims 1, 5, 12, 16, 22, 25–26, 32, 48, 54, 63,
and 66 of U.S. Patent No. 8,719,038 (“the ’038 patent”);
and claims 1, 10–11, 16, 23, 28–29, 34–35, 42, and 46–47
of U.S. Patent No. 8,781,839. Appellant’s Br. 2. We
identify representative claims below.
4                       WEST VIEW RESEARCH, LLC   v. AUDI AG



                       DISCUSSION
                  I. Standard of Review
    We review a district court’s grant of judgment on the
pleadings according to the law of the regional circuit, here
the Ninth Circuit. Imation Corp. v. Koninklijke Philips
Elecs. N.V., 586 F.3d 980, 984–85 (Fed. Cir. 2009). The
Ninth Circuit reviews de novo a grant of judgment on the
pleadings. Or. Nat. Desert Ass’n v. U.S. Forest Serv., 550
F.3d 778, 782 (9th Cir. 2008). Nevertheless, we review
issues “unique to patent law,” including patent eligibility
under 35 U.S.C. § 101, consistent with our circuit’s prece-
dent. Madey v. Duke Univ., 307 F.3d 1351, 1358 (Fed.
Cir. 2002) (citation omitted); see Accenture Glob. Servs.,
GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1340–
41 (Fed. Cir. 2013) (reviewing § 101 question under
Federal Circuit precedent). We treat a district court’s
“[p]atent eligibility [determination] under § 101 [a]s an
issue of law which we review de novo.” Intellectual Ven-
tures I LLC v. Symantec Corp., 838 F.3d 1307, 1312 (Fed.
Cir. 2016).
II. The Patents-in-Suit Are Patent-Ineligible Under § 101
    A patent may be obtained for “any new and useful
process, machine, manufacture, or composition of matter,
or any new and useful improvement thereof,” 35 U.S.C.
§ 101, but “[l]aws of nature, natural phenomena, and
abstract ideas are not patentable,” Alice Corp. v. CLS
Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (internal quota-
tion marks and citation omitted). Alice established the
two-part framework for analyzing whether a patent claim
is eligible under § 101. First, we determine whether the
claims at issue are “‘directed to’ a patent-ineligible con-
cept.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at
2355). If the claims are determined to be directed to a
patent-ineligible concept, we next consider whether “the
particular elements of the claim, considered ‘both individ-
WEST VIEW RESEARCH, LLC   v. AUDI AG                        5



ually and as an ordered combination,’ . . . add enough to
‘transform the nature of the claim’ into a patent-eligible
application.’” Id. (quoting Alice, 134 S. Ct. at 2355).
                    The Patents-in-Suit
    The Patents-in-Suit share a written description and
generally disclose a system and subsystems that use
computer hardware, software, and peripheral devices to
collect, organize, and display information. See, e.g., ’156
patent col. 5 ll. 28–60, col. 8 l. 3–col. 11 l. 7. During oral
argument, WVR stated that claim 63 of the ’038 patent
and claim 29 of the ’156 patent would be representative
for purposes of the § 101 analysis. See Oral Arg. at 14:45–
15:05, http://oralarguments.cafc.uscourts.gov/default.aspx
?fl=2016-1947.mp3.      Thus, our analysis treats these
claims as representative of the Asserted Claims.
     Claim 63 of the ’038 patent indirectly depends from
independent claim 54. 2 See ’038 patent col. 32 ll. 56–64;
see also id. col. 31 l. 35–col. 32 l. 7 (claim 54). Independ-
ent claim 54 recites a “computerized apparatus capable of
interactive information exchange with a human user” via
“a microphone,” “one or more processors,” a “touch-screen
input and display device,” a “speech synthesis apparatus”
with “at least one speaker,” an “input apparatus,” and a
“computer program” that receives the user’s input and
generates an audible or visual result. Id. col. 31 l. 35–
col. 32 l. 7. In relevant part, dependent claim 63 adds an
additional limitation that allows the results to be wire-



    2   Since the initiation of these appeals, claim 54 has
been cancelled. See W. View Research, LLC v. Audi AG,
Nos. 2016-1947, -1948, -1949, -1951, Docket No. 79 at 3–4
(Fed. Cir. Mar. 28, 2017). Nevertheless, we describe the
limitations of claim 54 to provide a complete analysis of
claim 63 under § 101.
6                         WEST VIEW RESEARCH, LLC   v. AUDI AG



lessly transmitted to a user’s “portable personal electronic
device” and allows a user’s device “to configure the user-
specific data according to one or more data parameters or
profiles specific to the user.” Id. col. 32 ll. 45, 62–64.
     Claim 29 of the ’156 patent indirectly depends from
independent claim 25. See ’156 patent col. 27 ll. 14–17;
see also id. col. 26 l. 55–col. 27 l. 3 (claim 25). Independ-
ent claim 25 recites a “[c]omputer readable apparatus”
that can “receive input from a user via . . . function keys,”
“forward the input to a remote networked server for
determination of . . . [the] context associated” with the
user’s input and “selection of advertising content,” and
“present the received content” to the user. Id. col. 26
l. 55–col. 27 l. 3. In relevant part, dependent claim 29
adds an additional limitation that tailors the available
function keys based upon “the user[’s] selection relating to
a topical area.” Id. col. 27 ll. 14–17.
    1. The Patents-in-Suit Are Directed to an Abstract Idea
     Under step one of the Alice test, claim 63 of the ’038
patent and claim 29 of the ’156 patent recite an abstract
idea. These claims do not go beyond receiving or collect-
ing data queries, analyzing the data query, retrieving and
processing the information constituting a response to the
initial data query, and generating a visual or audio re-
sponse to the initial data query. See ’038 patent col. 32
ll. 56–64 (claim 63); ’156 patent col. 27 ll. 14–17 (claim
29). “[C]ollecting information, analyzing it, and display-
ing certain results of the collection and analysis” are “a
familiar class of claims ‘directed to’ a patent-ineligible
concept.” Elec. Power Grp., 830 F.3d at 1353. Moreover,
the claims here are unlike those in Enfish, LLC v. Mi-
crosoft Corp., where “the plain focus of the claims [was] on
an improvement to the computer functionality itself.” 822
F.3d 1327, 1336 (Fed. Cir. 2016). Therefore, claim 63 of
the ’038 patent and claim 29 of the ’156 patent are di-
rected to an abstract idea.
WEST VIEW RESEARCH, LLC   v. AUDI AG                         7



    2. The Patents-in-Suit Lack an Inventive Concept
     Under step two of the Alice test, claim 63 of the ’038
patent and claim 29 of the ’156 patent lack an inventive
concept that transforms the abstract idea into a patent-
eligible invention. The subject patents’ specification
recites “many different arrangements for the disposition
of various components within the system . . . , all of which
are encompassed within the scope of the present inven-
tion.” ’038 patent col. 9 ll. 29–34; ’156 patent col. 7 l. 64–
col. 8 l. 2 (same). Yet, the components involved in the
“many different arrangements” are generic. See, e.g., ’038
patent col. 7 ll. 17–20 (“the input device 102 of the present
embodiment is a touch-sensitive keypad and/or display
screen of the type well known in the electrical arts”); ’156
patent col. 5 ll. 52–55 (same); see also ’038 patent col. 7 ll.
37–38 (explaining that “[m]yriad speech recognition
systems and algorithms are available”); ’156 patent col. 6
ll. 5–7 (same).
    The content of the claims relevant here confirm what
the specification recites. See ’038 patent col. 32 ll. 56–64
(claim 63); ’156 patent col. 27 ll. 14–17 (claim 29). If a
patent uses generic computer components to implement
an invention, it fails to recite an inventive concept under
Alice step two. See, e.g., Mortg. Grader, Inc. v. First
Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir.
2016) (explaining that “generic computer components
such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not
satisfy the inventive concept requirement” (citations
omitted)).
    Whether analyzed individually or as an ordered com-
bination, the claims recite conventional elements at a
high level of generality and do not constitute an inventive
concept. See In re TLI Commc’ns LLC v. Automotive,
L.L.C., 823 F.3d 607, 614–15 (Fed. Cir. 2016) (cataloguing
cases finding ineligibility under Alice step two where the
claims recited “well-understood, routine, conventional
8                      WEST VIEW RESEARCH, LLC   v. AUDI AG



activities previously known to the industry” (internal
quotation marks, brackets, and citation omitted)). With-
out more, the representative claims fail to recite an in-
ventive concept under Alice step two.       Because we
conclude that the Asserted Claims of the Patents-in-Suit
do not satisfy Alice’s two-step test, they are patent-
ineligible under 35 U.S.C. § 101.
                      CONCLUSION
    We have considered WVR’s remaining arguments and
find them unpersuasive. Accordingly, the final judgment
of the U.S. District Court for the Southern District of
California is
                      AFFIRMED